378 U.S. 547 (1964)
DREWS ET AL.
v.
MARYLAND.
No. 3.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE COURT OF APPEALS OF MARYLAND.
Robert B. Watts, Francis D. Murnaghan, Jr. and Jack Greenberg for appellants.
Thomas B. Finan, Attorney General of Maryland, and Joseph S. Kaufman, Deputy Attorney General, for appellee.
PER CURIAM.
The judgment is vacated and the case is remanded to the Court of Appeals of Maryland for consideration in light of Griffin v. Maryland, ante, p. 130, and Bell v. Maryland, ante, p. 226.
MR. JUSTICE DOUGLAS would reverse outright on the basis of the views expressed in his opinion in Bell v. Maryland, ante, p. 242.
MR. JUSTICE BLACK, MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent.